Exhibit 10.3

INSPIRE PHARMACEUTICALS, INC.

AMENDED AND RESTATED

2005 EQUITY COMPENSATION PLAN

The purpose of the Inspire Pharmaceuticals, Inc. Amended and Restated 2005
Equity Compensation Plan (the “Plan”) is to provide (i) designated employees of
Inspire Pharmaceuticals, Inc. (the “Company”) and its parents and subsidiaries,
(ii) certain consultants and advisors who perform services for the Company or
its parents or subsidiaries, and (iii) non-employee members of the Board of
Directors of the Company (the “Board”) with the opportunity to receive grants of
incentive stock options, nonqualified stock options, stock awards, and stock
appreciation rights. The Company believes that the Plan will encourage the
participants to contribute materially to the growth of the Company, thereby
benefiting the Company’s stockholders, and will align the economic interests of
the participants with those of the stockholders. The Plan is effective as of the
date it is ratified and approved by the Company’s stockholders.

1. Administration

(a) Committee. The Plan shall be administered and interpreted by the members of
the Compensation Committee of the Board (the “Committee”), which consists of
“outside directors” as defined under Section 162(m) of the Internal Revenue Code
of 1986, as amended (the “Code”), and related Treasury regulations, and
“non-employee directors” as defined under Rule 16b-3 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”). However, the Board may
ratify or approve any grants as it deems appropriate, and the Board shall
approve and administer all grants made to non-employee directors. The Committee
may delegate authority to one (1) or more delegates as it deems appropriate.

(b) Committee Authority. The Committee or its delegate shall have the sole
authority to (i) determine the individuals to whom grants shall be made under
the Plan; (ii) determine the type, size, and terms of the grants to be made to
each such individual; (iii) determine the time when the grants will be made and
the duration of any applicable exercise or restriction period, including the
criteria for exercisability and the acceleration of exercisability; (iv) amend
the terms of any previously issued grant; and (v) deal with any other matters
arising under the Plan. Any delegation of any or all of the aforementioned
authority with respect to the Inspire Pharmaceuticals, Inc. Amended and Restated
1995 Stock Plan, as amended (the “1995 Plan”), shall be effective with respect
to this Plan. Notwithstanding anything in this Plan to the contrary, but subject
to adjustments as described in Section 3(d) below, in no event may the Board,
the Committee or its or their delegate (A) amend or modify an Option (as defined
below) in a manner that would reduce the Exercise Price (as defined below) of
such Option; (B) substitute an Option for another Option with a lower Exercise
Price; (C) cancel an Option and issue a new Option with a lower Exercise Price
to the holder of the cancelled Option within six (6) months following the date
of the cancellation of the cancelled Option; or (D) cancel an outstanding Option
that is under water (i.e., for which the Fair Market Value, as defined below, of
the underlying Shares are less than the Option’s Exercise Price) for the purpose
of granting a



--------------------------------------------------------------------------------

replacement Grant (as defined below) of a different type within six (6) months
following the date of cancellation of the cancelled Option.

(c) Committee Determinations. The Committee shall have full power and authority
to administer and interpret the Plan, to make factual determinations and to
adopt or amend such rules, regulations, agreements, and instruments for
implementing the Plan and for the conduct of its business as it deems necessary
or advisable, in its sole discretion. The Committee’s interpretations of the
Plan and all determinations made by the Committee pursuant to the powers vested
in it hereunder shall be conclusive and binding on all persons having any
interest in the Plan or in any awards granted hereunder. All powers of the
Committee shall be executed in its sole discretion, in the best interest of the
Company, not as a fiduciary, and in keeping with the objectives of the Plan and
need not be uniform as to similarly situated individuals.

(d) Other Equity Awards. The terms of this Plan shall not impact or govern the
administration by the Company or the rights of any holders of an option or stock
award granted pursuant to the 1995 Plan. Unless otherwise provided by the
Company and agreed to by the recipient of an award under the 1995 Plan, all
awards granted pursuant to the 1995 Plan shall continue to be governed by the
terms of the 1995 Plan.

2. Grants. Awards under the Plan may consist of grants of incentive stock
options as described in Section 5 below (“Incentive Stock Options”),
nonqualified stock options as described in Section 5 below (“Nonqualified Stock
Options”) (Incentive Stock Options and Nonqualified Stock Options are
collectively referred to as “Options”), stock awards as described in Section 6
below (“Stock Awards”) and stock appreciation rights described in Section 7
below (“SARs”) (hereinafter collectively referred to as “Grants”). All Grants
shall be subject to the terms and conditions set forth herein and to such other
terms and conditions consistent with this Plan and as specified in the
individual grant instrument or an amendment to the grant instrument (the “Grant
Instrument”). All Grants shall be made conditional upon the Grantee’s (as
defined below) acknowledgement, in writing or by acceptance of the Grant, that
all decisions and determination of the Company shall be final and binding on the
Grantee, his or her beneficiaries and any other person having or claiming an
interest under such Grant. Grants under a particular Section of the Plan need
not be uniform as among the Grantees.

3. Shares Subject to the Plan

(a) Shares Authorized. Subject to adjustment as described in Section 3(d) below,
the maximum aggregate number of shares of common stock of the Company (“Company
Stock”) that may be issued or transferred under any form of Grant under the Plan
is eight million (8,000,000) shares (the “Total Share Pool”, which is comprised
of the “Original Share Pool”, and the “New Share Pool”, as described in Sections
3(b) and 3(c) below). The maximum aggregate number of shares of Company Stock
that may be granted as Incentive Stock Options under the Plan is eight million
(8,000,000) shares, and the maximum aggregate number of shares of Company Stock
that shall be subject to Grants made under the Plan to any individual during any
calendar year shall be three hundred thousand (300,000) shares, subject to
adjustment as described in Section 3(d) below. The shares may be authorized but
unissued shares of Company Stock or reacquired shares of Company Stock,
including shares purchased by the Company on the open market for purposes of the
Plan. Any shares of Company Stock issued in connection

 

-2-



--------------------------------------------------------------------------------

with Grants shall reduce the Total Share Pool by one (1) for each Option or SAR
and two (2) for each Stock Award or Restricted Unit (as defined in Section 6(h))
issued in connection with such Grant or by which the Grant is valued by
reference. Shares of Company Stock issued in connection with Grants shall be
issued from the Original Share Pool, and upon its depletion, shall be issued
from the New Share Pool, in the manner described in Sections 3(b) and 3(c)
below.

(b) Original Share Pool. The Original Share Pool contains a number of shares of
Company Stock equal to all shares of Company Stock issued in connection with
Grants that are outstanding as of the date of ratification and approval of the
Plan by the Company’s stockholders, to the extent those shares of Company Stock
have not become available for reissuance under the Original Share Pool, as
described below. If and to the extent Grants originating from the Original Share
Pool terminate, expire, or are canceled, forfeited, exchanged, or surrendered
without having been exercised or if any Stock Awards (including restricted Stock
Awards received upon the exercise of Options) or Restricted Units are forfeited,
the shares subject to such Grants shall be available for Grants from the New
Share Pool, and shall increase the New Share Pool (and consequently, the amount
of shares that are available under the Total Share Pool) by one (1) share of
Company stock for each share of Company Stock issued in connection with such
Grant or by which the Grant is valued by reference.

(c) New Share Pool. The New Share Pool contains the shares of Company Stock in
the Total Share Pool which are not in the Original Share Pool. If and to the
extent Options or SARs originating from the New Share Pool terminate, expire, or
are canceled, forfeited, exchanged, or surrendered without having been exercised
or if any Stock Awards (including restricted Stock Awards received upon the
exercise of Options) or Restricted Units are forfeited, the shares subject to
such Grants shall again be available for Grants under the New Share Pool, and
shall increase the New Share Pool (and consequently, the amount of shares that
are available under the Total Share Pool) by one (1) for each Option or SAR and
two (2) for each Stock Award or Restricted Unit issued in connection with such
Grant or by which the Grant is valued by reference.

(d) Adjustments. If there is any change in the number or kind of shares of
Company Stock outstanding (i) by reason of a stock dividend, spin-off,
recapitalization, stock split, or combination or exchange of shares; (ii) by
reason of a merger, reorganization, or consolidation; (iii) by reason of a
reclassification or change in par value; or (iv) by reason of any other
extraordinary or unusual event affecting the outstanding Company Stock as a
class without the Company’s receipt of consideration, or if the value of
outstanding shares of Company Stock is substantially reduced as a result of a
spin-off or the Company’s payment of an extraordinary dividend or distribution,
the maximum number of shares of Company Stock available for Grants under both
the Original Share Pool or the New Share Pool, the maximum number of shares of
Company Stock that any individual participating in the Plan may be granted in
any year, the number of shares covered by outstanding Grants, the kind of shares
issued under the Plan, and the price per share of such Grants shall be
appropriately adjusted by the Company to reflect any increase or decrease in the
number of, or change in the kind or value of, issued shares of Company Stock to
preclude, to the extent practicable, the enlargement or dilution of rights and
benefits under such Grants; provided, however, that any fractional shares
resulting from such

 

-3-



--------------------------------------------------------------------------------

adjustment shall be rounded down to the nearest whole share. Any adjustments
determined by the Company shall be final, binding, and conclusive.

4. Eligibility for Participation

(a) Eligible Persons. All employees of the Company and its parents or
subsidiaries (“Employees”), including Employees who are officers or members of
the Board, and members of the Board who are not Employees (“Non-Employee
Directors”) shall be eligible to participate in the Plan. Consultants and
advisors who perform services for the Company or any of its parents or
subsidiaries (“Key Advisors”) shall be eligible to participate in the Plan if
the Key Advisors render bona fide services to the Company or its parents or
subsidiaries, the services are not in connection with the offer and sale of
securities in a capital-raising transaction, and the Key Advisors do not
directly or indirectly promote or maintain a market for the Company’s
securities.

(b) Selection of Grantees. The Company shall select the Employees, Non-Employee
Directors, and Key Advisors to receive Grants and shall determine the number of
shares of Company Stock subject to a particular Grant. Employees, Non-Employee
Directors, and Key Advisors who receive Grants under this Plan shall hereinafter
be referred to as “Grantees.”

5. Granting of Options

The Company may grant an Option to an Employee, Non-Employee Director, or Key
Advisor. The following provisions are applicable to Options.

(a) Number of Shares. The Company shall determine the number of shares of
Company Stock that will be subject to each Grant of Options to Employees,
Non-Employee Directors, and Key Advisors.

(b) Type of Option and Price.

(i) Incentive Stock Options are intended to satisfy the requirements of
Section 422 of the Code. Nonqualified Stock Options are not intended to so
qualify. Incentive Stock Options may be granted only to employees of the Company
or its parents or subsidiaries, as defined in Section 424 of the Code.
Nonqualified Stock Options may be granted to Employees, Non-Employee Directors,
and Key Advisors.

(ii) The purchase price (the “Exercise Price”) of Company Stock subject to an
Option may be equal to or greater than the Fair Market Value of a share of
Company Stock on the date the Option is granted; provided, however, that (A) the
Exercise Price of an Incentive Stock Option shall be equal to, or greater than,
the Fair Market Value of a share of Company Stock on the date the Incentive
Stock Option is granted and (B) an Incentive Stock Option may not be granted to
an Employee who, at the time of grant, owns or beneficially owns stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company or any parent or subsidiary of the Company,
unless the Exercise Price per share is not less than one hundred ten percent
(110%) of the Fair Market Value of Company Stock on the date of grant.

 

-4-



--------------------------------------------------------------------------------

(iii) So long as the Company Stock is publicly traded, the Fair Market Value per
share shall be determined as follows: (A) if the principal trading market for
the Company Stock is a national securities exchange or the Nasdaq National
Market, the last reported sale price thereof on the relevant date or (if there
were no trades on that date) the latest preceding date upon which a sale was
reported, or (B) if the Company Stock is not principally traded on such exchange
or market, the mean between the last reported “bid” and “asked” prices of
Company Stock on the relevant date, as reported on Nasdaq or, if not so
reported, as reported by the National Daily Quotation Bureau, Inc. or as
reported in a customary financial reporting service, as applicable and as the
Company determines. If the Company Stock is not publicly traded or, if publicly
traded, is not subject to reported transactions or “bid” or “asked” quotations
as set forth above, the Fair Market Value per share shall be as determined by
the Company.

(c) Option Term. The term of any Option shall not exceed seven (7) years from
the date of grant. However, an Incentive Stock Option that is granted to an
Employee who, at the time of grant, owns or beneficially owns stock possessing
more than ten percent (10%) of the total combined voting power of all classes of
stock of the Company, or any parent or subsidiary of the Company, may not have a
term that exceeds five (5) years from the date of grant.

(d) Exercisability of Options.

(i) Options shall become exercisable in accordance with such terms and
conditions of the Plan and specified in the Grant Instrument. The Company may
accelerate the exercisability of any or all outstanding Options at any time for
any reason.

(ii) The Company may provide in a Grant Instrument that the Grantee may elect to
exercise part or all of an Option before it otherwise has become exercisable.
Any shares so purchased shall be restricted shares and shall be subject to a
repurchase right in favor of the Company during a specified restriction period,
with the repurchase price equal to the lesser of (A) the Exercise Price or
(B) the Fair Market Value of such shares at the time of repurchase, and (C) any
other restrictions determined by the Company.

(e) Grants to Non-Exempt Employees. Options granted to persons who are
non-exempt employees under the Fair Labor Standards Act of 1938, as amended,
shall not be exercisable for at least six (6) months after the date of grant
(except that such Options may become exercisable upon the Grantee’s death,
Disability (as defined below) or retirement, or upon a Change in Control (as
defined below) or other circumstances permitted by applicable regulations). The
prior sentence notwithstanding, Options granted to a non-exempt employee after
July 8, 2009, shall not be exercisable for at least six (6) months after the
date of grant (except that such Options may become exercisable upon the
Grantee’s death, Disability or retirement, upon the Grantee’s Termination Due to
Change in Control (as defined in Section 10(f) below), or other circumstances
permitted by applicable regulations).

(f) Termination of Employment, Disability, or Death.

(i) Except as provided below, an Option may only be exercised while the Grantee
is Employed by, or Providing Service to, the Employer (as defined below) as an
Employee, Key Advisor or member of the Board. In the event that a Grantee ceases
to be

 

-5-



--------------------------------------------------------------------------------

Employed by, or Provide Service to, the Employer for any reason other than
Disability, death, termination for Misconduct (as defined below), or as set
forth in Section 5(f)(v) of this Plan, any Option which is otherwise exercisable
by the Grantee shall terminate unless exercised within ninety (90) days after
the date on which the Grantee ceases to be Employed by, or Provide Service to,
the Employer (or within such other period of time as may be specified by the
Company), but in any event no later than the date of expiration of the Option
term. Except as otherwise provided, any of the Grantee’s Options that are not
otherwise exercisable as of the date on which the Grantee ceases to be Employed
by, or Provide Service to, the Employer shall terminate as of such date.

(ii) In the event the Grantee ceases to be Employed by, or Provide Service to,
the Employer on account of a termination by the Employer for Misconduct, any
Option held by the Grantee shall terminate as of the thirtieth (30th) day after
the date on which the Grantee ceases to be Employed by, or Provide Service to,
the Employer or the date on which such Option would otherwise expire, if
earlier. In addition, notwithstanding any other provisions of this Section 5, if
the Company determines that the Grantee has engaged in conduct that constitutes
Misconduct at any time while the Grantee is Employed by, or Providing Service
to, the Employer or after the Grantee’s termination of employment or service,
any Option held by the Grantee shall terminate as of the thirtieth (30th) day
after the date on which such Misconduct first occurred, or the date on which
such Option would otherwise expire, if earlier. Upon any exercise of an Option,
the Company may withhold delivery of share certificates pending resolution of an
inquiry that could lead to a finding resulting in a forfeiture.

(iii) In the event the Grantee ceases to be Employed by, or Provide Service to,
the Employer because the Grantee is Disabled, any Option which is otherwise
exercisable by the Grantee shall terminate unless exercised within one (1) year
after the date on which the Grantee ceases to be Employed by, or Provide Service
to, the Employer (or within such other period of time as may be specified by the
Company), but in any event no later than the date of expiration of the Option
term. Except as otherwise provided, any of the Grantee’s Options that are not
otherwise exercisable as of the date on which the Grantee ceases to be Employed
by, or Provide Service to, the Employer shall terminate as of such date.

(iv) If the Grantee dies while Employed by, or Providing Service to, the
Employer, all of the unexercised outstanding Options of Grantee shall become
immediately exercisable and remain exercisable for a period of one (1) year from
his or her date of death, but in no event later than the date of expiration of
the Option term. If the Grantee dies within ninety (90) days after the date on
which the Grantee ceases to be employed or provide service on account of a
termination specified in Section 5(f)(i) above (or within such other period of
time as may be specified by the Company), any Option that is otherwise
exercisable by the Grantee shall terminate unless exercised within one (1) year
after the date on which the Grantee ceases to be Employed by, or Provide Service
to, the Employer (or within such other period of time as may be specified), but
in any event no later than the date of expiration of the Option term. Except as
otherwise provided, any of the Grantee’s Options that are not otherwise
exercisable as of the date on which the Grantee ceases to be Employed by, or
Provide Service to, the Employer shall terminate as of such date.

 

-6-



--------------------------------------------------------------------------------

(v) Notwithstanding anything herein to the contrary, to the extent that any
Company-sponsored plan, policy or arrangement, or any agreement to which the
Company is a party provides for a longer exercise period for a Grantee’s Options
under applicable circumstances than the exercise period that is provided for in
this Section 5(f) under those circumstances, then the exercise period set forth
in such plan, policy, arrangement or agreement applicable to such circumstances
shall apply in lieu of the exercise period provided for in this Section 5(f).

(vi) For purposes of this Section 5(f) and Section 6 below:

(A) “Employer” shall mean the Company and its parent and subsidiary corporations
or other entities, as determined by the Board.

(B) “Employed by, or Provide Service to, the Employer” shall mean employment or
service as an Employee, Key Advisor or member of the Board (so that, for
purposes of exercising Options or SARs and satisfying conditions with respect to
Stock Awards, a Grantee shall not be considered to have terminated employment or
service until the Grantee ceases to be an Employee, Key Advisor or member of the
Board).

(C) “Disability” shall mean a Grantee’s becoming disabled within the meaning of
the Employer’s long-term disability plan applicable to the Grantee, as
determined in the sole discretion of the Committee or its delegate.

(D) “Misconduct” means (i) willful and continued failure by the Grantee to
substantially perform the Grantee’s duties with the Company (other than any such
failure resulting from the Grantee’s incapacity due to physical or mental
illness) or (ii) the willful engaging by the Grantee in conduct which is
demonstrably injurious to the Company, monetarily or otherwise. For purposes of
this definition, no act, or failure to act, on the Grantee’s part shall be
deemed “willful” unless done, or omitted to be done, by the Grantee not in good
faith or without reasonable belief that the Grantee’s act, or failure to act,
was in the best interest of the Company.

(g) Exercise of Options. A Grantee may exercise an Option that has become
exercisable, in whole or in part, by delivering a notice of exercise to the
Company. The Grantee shall pay the Exercise Price for an Option as specified by
the Company (i) in cash, (ii) payment through a broker in accordance with
procedures permitted by Regulation T of the Federal Reserve Board, or (iii) by
such other method as the Company may approve. Shares of Company Stock used to
exercise an Option shall have been held by the Grantee for the requisite period
of time to avoid adverse accounting consequences to the Company with respect to
the Option. The Grantee shall pay the Exercise Price and the amount of any
withholding tax due (pursuant to Section 8 below).

(h) Limits on Incentive Stock Options. Each Incentive Stock Option shall provide
that, if the aggregate Fair Market Value of the Company Stock on the date of the
grant with respect to which Incentive Stock Options are exercisable for the
first time by a Grantee during any calendar year, under the Plan or any other
stock option plan of the Company or a parent or subsidiary, exceeds One Hundred
Thousand Dollars ($100,000), then the Option, as to the excess, shall be treated
as a Nonqualified Stock Option. An Incentive Stock Option shall not be

 

-7-



--------------------------------------------------------------------------------

granted to any person who is not an employee of the Company or a parent or
subsidiary (within the meaning of Section 424(f) of the Code) of the Company.

6. Stock Awards

The Company may transfer shares of Company Stock or cash to an Employee,
Non-Employee Director, or Key Advisor under a Stock Award. The following
provisions are applicable to Stock Awards.

(a) General Requirements. Shares of Company Stock issued or transferred pursuant
to Stock Awards may be issued or transferred for consideration or for no
consideration, and subject to restrictions or no restrictions. Restrictions on
Stock Awards shall lapse over a period of time or according to such other
criteria as set forth in the Grant Instrument. The period of time during which
the Stock Award will remain subject to restrictions will be designated in the
Grant Instrument as the “Restriction Period.”

(b) Number of Shares. The Grant Instrument shall set forth the number of shares
of Company Stock to be issued or transferred pursuant to a Stock Award and the
restrictions applicable to such shares.

(c) Requirement of Employment or Service. If the Grantee ceases to be Employed
by, or Provide Service to, the Employer (as defined in Section 5(f) above)
during a period designated in the Grant Instrument as the Restriction Period, or
if other specified conditions are not met, the Stock Award shall terminate as to
all shares covered by the Stock Award as to which the restrictions have not
lapsed, and those shares of Company Stock must be immediately returned to the
Company. The Company may, however, provide for complete or partial exceptions to
this requirement as it deems appropriate.

(d) Restrictions on Transfer and Legend on Stock Certificate. During the
Restriction Period, a Grantee may not sell, assign, transfer, pledge, or
otherwise dispose of the shares of the Stock Award except to a successor under
Section 9(a) below. Each certificate for Stock Awards shall contain a legend
giving appropriate notice of the restrictions in the Grant. The Grantee shall be
entitled to have the legend removed from the stock certificate covering the
shares subject to restrictions when all restrictions on such shares have lapsed.
The Company may determine that it will not issue certificates for Stock Awards
until all restrictions on such shares have lapsed, or that the Company will
retain possession of certificates for Stock Awards until all restrictions on
such shares have lapsed.

(e) Right to Vote and to Receive Dividends. During the Restriction Period, the
Grantee shall not have the right to vote shares subject to Stock Awards or to
receive any dividends or other distributions paid on such shares.

(f) Lapse of Restrictions. All restrictions imposed on Stock Awards shall lapse
upon the expiration of the applicable Restriction Period and the satisfaction of
all conditions. The Company may determine, as to any or all Stock Awards, that
the restrictions shall lapse without regard to any Restriction Period.

 

-8-



--------------------------------------------------------------------------------

(g) Designation as Qualified Performance-Based Compensation. The Committee may
determine that Stock Awards granted to an Employee shall be considered
“qualified performance-based compensation” under Section 162(m) of the Code. The
provisions of this paragraph (g) shall apply to Stock Awards that are to be
considered “qualified performance-based compensation” under Section 162(m) of
the Code.

(i) Performance Goals. When Stock Awards that are to be considered “qualified
performance-based compensation” are granted, the Committee shall establish in
writing (A) the objective performance goals that must be met, (B) the
performance period during which the performance goals must be met (the
“Performance Period”), (C) the threshold, target and maximum amounts that may be
paid if the performance goals are met, and (D) any other conditions that the
Committee deems appropriate and consistent with the Plan and Section 162(m) of
the Code. The performance goals may relate to the Employee’s business unit or
the performance of the Company and its parents and subsidiaries as a whole, or
any combination of the foregoing. The Committee shall use objectively
determinable performance goals based on one (1) or more of the following
criteria: stock price, earnings per share, net earnings, operating earnings,
return on assets, stockholder return, return on equity, growth in assets, unit
volume, sales, market share, or strategic business criteria consisting of one
(1) or more objectives based on meeting specified revenue goals, market
penetration goals, geographic business expansion goals, cost targets or goals
relating to acquisitions or divestitures.

(ii) Establishment of Goals. The Committee shall establish the performance goals
in writing either before the beginning of the Performance Period or during a
period ending no later than the earlier of (A) ninety (90) days after the
beginning of the Performance Period or (B) the date on which twenty-five percent
(25%) of the Performance Period has been completed, or such other date as may be
required or permitted under applicable regulations under Section 162(m) of the
Code. The performance goals shall satisfy the requirements for “qualified
performance-based compensation,” including the requirement that the achievement
of the goals be substantially uncertain at the time they are established and
that the goals be established in such a way that a third party with knowledge of
the relevant facts could determine whether and to what extent the performance
goals have been met. The Committee shall not have discretion to increase the
amount of compensation that is payable upon achievement of the designated
performance goals.

(iii) Maximum Payment. If Stock Awards, measured with respect to the Fair Market
Value of Company Stock, are granted, not more than one hundred thousand
(100,000) shares of Company Stock may be granted to an Employee under the Stock
Award for any Performance Period.

(iv) Announcement of Grants. The Committee shall certify and announce the
results for each Performance Period to all Grantees immediately following the
announcement of the Company’s financial results for the Performance Period. If
and to the extent that the Committee does not certify that the performance goals
have been met, the grants of Stock Awards for the Performance Period shall be
forfeited or shall not be made, as applicable.

 

-9-



--------------------------------------------------------------------------------

(v) Death, Disability or Other Circumstances. The Committee may provide that
Stock Awards shall be payable or restrictions on Stock Awards shall lapse, in
whole or in part, in the event of the Grantee’s death or Disability during the
Performance Period, or under other circumstances consistent with the Treasury
regulations and rulings under Section 162(m) of the Code.

(h) Restricted Stock Units. The Committee or its delegate may grant restricted
stock units (“Restricted Units”) to an Employee or Key Advisor. Each Restricted
Unit shall represent the right of the Grantee to receive an amount in cash or
Company Stock (as determined by the Committee or its delegate) based on the
value of the Restricted Unit, if performance goals established by the Committee
are met or upon the lapse of a specified vesting period. A Restricted Unit shall
be based on the Fair Market Value of a share of Company Stock or on such other
measurement base as the Committee or its delegate deems appropriate. The
Committee or its delegate shall determine the number of Restricted Units to be
granted and the requirements applicable to such Restricted Units.

7. Stock Appreciation Rights

The Company may grant SARs to an Employee, Non-Employee Director, or Key
Advisor. The following provisions are applicable to SARs.

(a) General Requirements. The Company may grant SARs to an Employee,
Non-Employee Director or Key Advisor separately or in tandem with any Option
(for all or a portion of the applicable Option). Tandem SARs may be granted
either at the time the Option is granted or at any time thereafter while the
Option remains outstanding; provided, however, that, in the case of an Incentive
Stock Option, SARs may be granted only at the time of the grant of the Incentive
Stock Option. Unless otherwise specified in the Grant Instrument, the base
amount of each SAR shall be equal to the per share Exercise Price of the related
Option or, if there is no related Option, the Fair Market Value of a share of
Company Stock as of the date of grant of the SAR.

(b) Tandem SARs. In the case of tandem SARs, the number of SARs granted to a
Grantee that shall be exercisable during a specified period shall not exceed the
number of shares of Company Stock that the Grantee may purchase upon the
exercise of the related Option during such period. Upon the exercise of an
Option, the SARs relating to the Company Stock covered by such Option shall
terminate. Upon the exercise of SARs, the related Option shall terminate to the
extent of an equal number of shares of Company Stock.

(c) Exercisability. A SAR shall be exercisable during the period specified in
the Grant Instrument and shall be subject to such vesting and other restrictions
as may be specified. The Company may accelerate the exercisability of any or all
outstanding SARs at any time for any reason. SARs may only be exercised while
the Grantee is Employed by, or Providing Service to, the Employer or during the
applicable period after termination of employment or service as described in
Section 5(f) above. A tandem SAR shall be exercisable only during the period
when the Option to which it is related is also exercisable. The term of any SAR
shall not exceed seven (7) years from the date of grant.

 

-10-



--------------------------------------------------------------------------------

(d) Grants to Non-Exempt Employees. Notwithstanding the foregoing, SARs granted
to persons who are non-exempt employees under the Fair Labor Standards Act of
1938, as amended, shall have a base amount not less than one hundred percent
(100%) of the Fair Market Value of the Company Stock on the date of grant, and
may not be exercisable for at least six (6) months after the date of grant
(except that such SARs may become exercisable, as determined by the Committee,
upon the Grantee’s death, Disability or retirement, or upon a Change in Control
or other circumstances permitted by applicable regulations). The prior sentence
notwithstanding, SARs granted to a non-exempt employee after July 8, 2009, shall
not be exercisable for at least six (6) months after the date of grant (except
that such SARs may become exercisable upon the Grantee’s death, Disability or
retirement, upon the Grantee’s Termination Due to Change in Control (as defined
in Section 10(f) below), or other circumstances permitted by applicable
regulations).

(e) Value of SARs. When a Grantee exercises SARs, the Grantee shall receive in
settlement of such SARs an amount equal to the value of the stock appreciation
for the number of SARs exercised, payable in Company Stock. The stock
appreciation for a SAR is the amount by which the Fair Market Value of the
underlying Company Stock on the date of exercise of the SAR exceeds the base
amount of the SAR as described in Section 7(a) above. For purposes of
calculating the number of shares of Company Stock to be received, shares of
Company Stock shall be valued at their Fair Market Value on the date of exercise
of the SAR. Notwithstanding anything to the contrary, the Company may pay the
appreciation of a SAR in the form of cash, shares of Company Stock, or a
combination of the two (2), so long as the ability to pay such amount in cash
does not result in the Grantee incurring taxable income related to the SAR prior
to the Grantee’s exercise of the SAR.

(f) Number of SARs Authorized for Issuance. For purposes of Section 3(a) of the
Plan, SARs to be settled in shares of Company Stock shall be counted in full
against the number of shares of Company Stock available for award under the
Plan, regardless of the number of exercise gain shares issued upon the
settlement of the SAR.

8. Withholding of Taxes

(a) Required Withholding. All Grants under the Plan shall be subject to
applicable federal (including FICA), state, and local tax withholding
requirements. The Employer may require that the Grantee or other person
receiving or exercising Grants pay to the Employer the amount of any federal,
state, or local taxes that the Employer is required to withhold with respect to
such Grants, or the Employer may deduct from other wages paid by the Employer
the amount of any withholding taxes due with respect to such Grants.

(b) Election to Withhold Shares. If the Company so permits, a Grantee may elect
to satisfy the Employer’s income tax withholding obligation with respect to a
Grant by having shares withheld up to an amount that does not exceed the
Grantee’s minimum applicable withholding tax rate for federal (including FICA),
state, and local tax liabilities. The election must be in a form and manner
prescribed by the Company.

 

-11-



--------------------------------------------------------------------------------

9. Transferability of Grants

(a) Nontransferability of Grants. Except as provided below, only the Grantee may
exercise rights under a Grant during the Grantee’s lifetime. A Grantee may not
transfer those rights except (i) by will or by the laws of descent and
distribution or (ii) with respect to SARs and Option grants other than Incentive
Stock Options, pursuant to a domestic relations order or otherwise as permitted
by the Company. When a Grantee dies, the personal representative or other person
entitled to succeed to the rights of the Grantee may exercise such rights. Any
such successor must furnish proof satisfactory to the Company of his or her
right to receive the Grant under the Grantee’s will or under the applicable laws
of descent and distribution.

(b) Transfer of Nonqualified Stock Options. Notwithstanding the foregoing, the
Grant Instrument may provide that a Grantee may transfer Nonqualified Stock
Options to family members, or one (1) or more trusts or other entities for the
benefit of or owned by family members, consistent with applicable securities
laws, provided that the Grantee receives no consideration for the transfer of an
Option and the transferred Option shall continue to be subject to the same terms
and conditions as were applicable to the Option immediately before the transfer.

10. Definition of Change in Control and Termination Due to Change in Control

(a) “Change in Control” means the determination (which may be made effective as
of a particular date ) by the Board, made by a majority vote that a change in
control has occurred, or is about to occur. Such a change shall not include,
however, a restructuring, reorganization, merger or other change in
capitalization in which the Persons (as defined below) who own an interest in
the Company on the date hereof (the “Current Owners”) (or any individual or
entity which receives from a Current Owner an interest in the Company through
will or the laws of descent and distribution or otherwise) maintain more than a
fifty percent (50%) interest in the resultant entity. Regardless of the vote of
the Board or whether or not the Board votes, a Change in Control will be deemed
to have occurred as of the first day any one (1) or more of the following
subsections shall have been satisfied:

(b) Any Person (other than the Person in control of the Company as of the date
of this Plan, or other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company, or a company owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company), becomes the beneficial
owner, directly or indirectly, of securities of the Company representing more
than

(i) Thirty-five percent (35%) of the combined voting power of the Company’s then
outstanding securities with respect to all outstanding Grants issued under any
Company-sponsored equity compensation plan on or prior to July 8, 2009; or

(ii) Fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities, with respect to all Grants issued under any
Company-sponsored equity compensation plan following July 8, 2009; provided,
however, in the event there is a Change in Control during the period from
July 8, 2009 through July 8, 2010, the thirty-five percent (35%) threshold set
forth in subsection 10(b)(i) above shall apply to the Grants issued during the
period from July 8, 2009 through July 8, 2010; or

 

-12-



--------------------------------------------------------------------------------

(c) The stockholders of the Company approve:

(i) A plan of complete liquidation of the Company;

(ii) An agreement for the sale or disposition of all or substantially all of the
Company’s assets; or

(iii) A merger, consolidation or reorganization of the Company with or involving
any other company, other than a merger, consolidation or reorganization that
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least fifty
percent (50%) of the combined voting power of the voting securities of the
Company (or such surviving entity) outstanding immediately after such merger,
consolidation or reorganization.

(d) However, in no event shall a Change in Control be deemed to have occurred,
with respect to a Grantee, if the Grantee is part of a purchasing group which
consummates the Change in Control transaction. A Grantee shall be deemed “part
of the purchasing group” for purposes of the preceding sentence if the Grantee
is an equity participant or has agreed to become an equity participant in the
purchasing company or group (except for (i) passive ownership of less than five
percent (5%) of the voting securities of the purchasing company; or
(ii) ownership of equity participation in the purchasing company or group which
is otherwise deemed not to be significant, as determined prior to the Change in
Control by a majority of the continuing Non-Employee Directors).

(e) For purposes of this Section 10, the term “Person” shall have the meaning
given in Section 3(a)(9) of the Exchange Act, as modified and used in Sections
13(d) and 14(d) thereof, except that such term shall not include (i) the Company
or any of its subsidiaries; (ii) a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any of its subsidiaries;
(iii) an underwriter temporarily holding securities pursuant to an offering of
such securities; (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company; or (v) an entity or entities which are
eligible to file and have filed a Schedule 13G under Rule 13d-l(b) of the
Exchange Act, which Schedule indicates beneficial ownership of fifteen percent
(15%) or more of the outstanding shares of common stock of the Company or the
combined voting power of the Company’s then outstanding securities.

(f) “Termination Due to Change in Control” with respect to a Grantee means
either (i) a termination of such Grantee’s employment by, or provision of
service to, the Company within two (2) years following a Change in Control; or
(ii) a Termination Due to a Change in Control with respect to such Grantee as
defined under either the Company’s Executive Change in Control Severance Benefit
Plan, as amended, or the Company’s Change in Control Severance Benefit Plan, as
amended, as the case may be.

11. Consequences of a Change in Control

(a) Grants Made On or Prior to July 8, 2009. The following provisions shall
control with respect to Grants made on or prior to July 8, 2009:

 

-13-



--------------------------------------------------------------------------------

(i) Notice and Acceleration. Upon a Change in Control, unless the Company
determines otherwise, (1) the Company shall provide each Grantee with
outstanding Grants written notice of such Change in Control, (2) all outstanding
Options and SARs shall automatically accelerate and become fully exercisable,
and (3) the restrictions and conditions on all outstanding Stock Awards shall
immediately lapse.

(ii) Assumption of Grants. Upon a Change in Control where the Company is not the
surviving corporation (or survives only as a subsidiary of another corporation),
each Grantee shall have the right to elect within thirty (30) days of receiving
the notice described in paragraph (i) immediately above one (1) of the following
methods of treating his or her outstanding Options, SARs, and Stock Awards:
(1) all outstanding Options and SARs that are not exercised shall be assumed by,
or replaced with comparable options or stock appreciation rights by, the
surviving corporation (or a parent or subsidiary of the surviving corporation),
and outstanding Stock Awards shall be converted to comparable stock awards of
the surviving corporation (or a parent or subsidiary of the surviving
corporation); or (2) each Grantee may surrender his or her outstanding Options,
SARs, or Stock Awards in exchange for a payment by the Company, in cash or
Company Stock (as elected by the Grantee) in an amount equal to the amount by
which the then Fair Market Value of the shares of Company Stock underlying the
Option or SAR exceeds the Exercise Price of the Grantee’s unexercised Options or
the base amount of the Grantee’s unexercised SARs or for the then Fair Market
Value of shares of Company Stock underlying the Grantee’s Stock Awards.

(b) Grants Made Following July 8, 2009. Except as set forth in subsection
11(b)(iv) below, the following provisions shall control with respect to Grants
made following July 8, 2009:

(i) Notice and Acceleration. Upon a Change in Control, if any portion of an
Option is outstanding, the Company shall provide the Grantee written notice of
such Change in Control. Upon a Grantee’s Termination Due to Change in Control,
Grants made after July 8, 2009 shall automatically accelerate and become fully
exercisable (or restrictions and conditions shall lapse) in accordance with
subsection 11(a) above. Notwithstanding the foregoing, in the event of a Change
in Control during the period from July 8, 2009 through July 8, 2010, Grants made
during the period from July 8, 2009 through July 8, 2010 shall accelerate and
become fully exercisable (or the restrictions and conditions shall lapse) in
accordance with subsection 11(a) above.

(ii) Assumption of Grants. Upon a Change in Control where the Company is not the
surviving corporation (or survives only as a subsidiary of another corporation),
unless otherwise determined, all outstanding Options and SARs that are not
exercised shall be assumed by, or replaced with comparable options by, the
surviving corporation (or a parent or subsidiary of the surviving corporation),
and outstanding Stock Awards shall be converted to stock awards of the surviving
corporation (or a parent or subsidiary of the surviving corporation).

(iii) No Acceleration for Key Advisors. Notwithstanding the foregoing, except as
otherwise determined by the Committee, a Key Advisor’s outstanding Grants shall
not accelerate and become fully exercisable upon a Change in Control or upon the
termination of the Key Advisor’s services following a Change in Control.

 

-14-



--------------------------------------------------------------------------------

(c) Optional Cash Out. Notwithstanding anything herein to the contrary, in the
event of a Change in Control during the period from July 8, 2009 through July 8,
2010 where the Company is not the surviving corporation (or survives only as a
subsidiary of another corporation), the Grantee may surrender the outstanding
Option in exchange for payment by the Company, in cash or Company Stock (as
elected by the Grantee) in an amount equal to the amount by which the then Fair
Market Value (as defined below) of the shares of Company Stock underlying the
Option exceeds the Exercise Price of the Grantee’s unexercised Option. For
purposes of this paragraph, “Fair Market Value” per Share shall be determined as
follows: (i) if the principal trading market for the Shares is a national
securities exchange or the Nasdaq National Market, the last reported sale price
thereof on the relevant date or (if there were no trades on that date) the
latest preceding date upon which a sale was reported, or (ii) if the Shares are
not principally traded on such exchange or market, the mean between the last
reported “bid” and “asked” prices of the Shares on the relevant date, as
reported on Nasdaq or, if not so reported, as reported by the National Daily
Quotation Bureau, Inc. or as reported in a customary financial reporting
service, as applicable and as the Company determines. If the Shares are not
publicly traded or, if publicly traded, is not subject to reported transactions
or “bid” or “asked” quotations as set forth above, the Fair Market Value per
Share shall be as determined by the Company.

12. Requirements for Issuance or Transfer of Shares

(a) Limitations on Issuance or Transfer of Shares. No Company Stock shall be
issued or transferred in connection with any Grant hereunder unless and until
all legal requirements applicable to the issuance or transfer of such Company
Stock have been complied with. Any Grant made shall be conditioned on the
Grantee’s undertaking in writing to comply with such restrictions on his or her
subsequent disposition of such shares of Company Stock, and certificates
representing such shares may be legended to reflect any such restrictions.
Certificates representing shares of Company Stock issued or transferred under
the Plan will be subject to such stop-transfer orders and other restrictions as
may be required by applicable laws, regulations and interpretations, including
any requirement that a legend be placed thereon.

(b) Lock-Up Period. If so requested by the Company or any representative of the
underwriters (the “Managing Underwriter”) in connection with any underwritten
offering of securities of the Company under the Securities Act of 1933, as
amended (the “Securities Act”), a Grantee (including any successor or assigns)
shall not sell or otherwise transfer any shares or other securities of the
Company during the thirty (30) day period preceding and the one hundred eighty
(180) day period following the effective date of a registration statement of the
Company filed under the Securities Act for such underwriting (or such shorter
period as may be requested by the Managing Underwriter and agreed to by the
Company) (the “Market Standoff Period”). The Company may impose stop-transfer
instructions with respect to securities subject to the foregoing restrictions
until the end of such Market Standoff Period.

13. Amendment and Termination of the Plan

(a) Amendment. The Board or its delegate may amend or terminate the Plan at any
time; provided, however, that neither the Board nor its delegate shall have the
authority to amend

 

-15-



--------------------------------------------------------------------------------

the Plan without stockholder approval if such approval is required in order to
comply with the Code or other applicable laws, or to comply with applicable
stock exchange requirements.

(b) Termination of Plan. The Plan shall terminate on the day immediately
preceding the tenth (10th) anniversary of its effective date, unless the Plan is
terminated earlier by the Company or is extended by the Company with the
approval of the stockholders.

(c) Termination and Amendment of Outstanding Grants. A termination or amendment
of the Plan that occurs after a Grant is made shall not materially impair the
rights of a Grantee unless the Grantee consents or unless the Company acts under
Section 19(b) below. The termination of the Plan shall not impair the power and
authority of the Company with respect to an outstanding Grant. Whether or not
the Plan has terminated, an outstanding Grant may be terminated or amended under
Section 19(b) below or may be amended by agreement of the Company and the
Grantee consistent with the Plan.

(d) Governing Document. The Plan shall be the controlling document. No other
statements, representations, explanatory materials or examples, oral or written,
may amend the Plan in any manner. The Plan shall be binding upon and enforceable
against the Company and its successors and assigns.

14. Funding of the Plan

This Plan shall be unfunded. The Company shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
the payment of any Grants under this Plan. In no event shall interest be paid or
accrued on any Grant, including unpaid installments of Grants.

15. Rights of Participants

Nothing in this Plan shall entitle any Employee, Non-Employee Director, Key
Advisor, or other person to any claim or right to be granted a Grant under this
Plan. Neither this Plan nor any action taken hereunder shall be construed as
giving any individual any rights to be retained by or in the employ of the
Employer or any other employment rights.

16. No Fractional Shares

No fractional shares of Company Stock shall be issued or delivered pursuant to
the Plan or any Grant. The Company shall determine whether cash, other awards or
other property shall be issued or paid in lieu of such fractional shares or
whether such fractional shares or any rights thereto shall be forfeited or
otherwise eliminated.

17. Headings

Section headings are for reference only. In the event of a conflict between a
title and the content of a Section, the content of the Section shall control.

 

-16-



--------------------------------------------------------------------------------

18. Effective Date of the Plan

The Plan shall be effective on June 10, 2005.

19. Miscellaneous

(a) Grants in Connection with Corporate Transactions and Otherwise. Nothing
contained in this Plan shall be construed to (i) limit the right of the Company
to make Grants under this Plan in connection with the acquisition, by purchase,
lease, merger, consolidation or otherwise, of the business or assets of any
corporation, firm or association, including Grants to employees thereof who
become Employees, or for other proper corporate purposes, or (ii) limit the
right of the Company to grant stock options or make other awards outside of this
Plan. Without limiting the foregoing, the Company may make a Grant to an
employee of another corporation who becomes an Employee by reason of a corporate
merger, consolidation, acquisition of stock or property, reorganization or
liquidation involving the Company, the parent or any of their subsidiaries in
substitution for a stock option or stock award grant made by such corporation.
The terms and conditions of the substitute grants may vary from the terms and
conditions required by the Plan and from those of the substituted stock
incentives. The Company shall prescribe the provisions of the substitute grants.

(b) Compliance with Law. The Plan, the exercise of Options and SARs, and the
obligations of the Company to issue or transfer shares of Company Stock under
Grants shall be subject to all applicable laws and to approvals by any
governmental or regulatory agency as may be required. With respect to persons
subject to Section 16 of the Exchange Act it is the intent of the Company that
the Plan and all transactions under the Plan comply with all applicable
provisions of Rule 16b-3 or its successors under the Exchange Act. In addition,
it is the intent of the Company that the Plan and applicable Grants under the
Plan comply with the applicable provisions of Section 162(m) of the Code and
Section 422 of the Code. To the extent that any legal requirement of Section 16
of the Exchange Act or Section 162(m) or Section 422 of the Code as set forth in
the Plan ceases to be required under Section 16 of the Exchange Act or
Section 162(m) or Section 422 of the Code, that Plan provision shall cease to
apply. The Company may revoke any Grant if it is contrary to law or modify a
Grant to bring it into compliance with any valid and mandatory government
regulation. The Company may also adopt rules regarding the withholding of taxes
on payments to Grantees. The Company may, in its sole discretion, agree to limit
its authority under this Section 19(b).

(c) Employees Subject to Taxation Outside the United States. With respect to
Grantees who are subject to taxation in countries other than the United States,
Grants may be made on such terms and conditions as the Company deems appropriate
to comply with the laws of the applicable countries, and the Company may create
such procedures, addenda and subplans and make such modifications as may be
necessary or advisable to comply with such laws.

(d) Governing Law. The validity, construction, interpretation, and effect of the
Plan and Grant Instruments issued under the Plan shall be governed and construed
by and determined in accordance with the laws of the State of Delaware, without
giving effect to the conflict of laws provisions thereof.

 

-17-